Citation Nr: 1036731	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 30 percent for 
diabetic nephropathy with hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970.  His service included a tour in the Republic of Vietnam 
from July 1969 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2007, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of that 
hearing is of record.  This matter was previously before the 
Board in February 2009 at which time it was remanded for 
additional evidentiary development.

The record shows that the Veteran had perfected an appeal with 
respect to an October 2004 rating decision that denied increased 
ratings for peripheral neuropathy of the upper and lower 
extremities.  However, these issues are no longer on appeal as 
the Veteran withdrew them in writing in February 2007.  See 38 
C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran asserts inservice noise exposure from gunfire while 
serving in the mountains in Vietnam.  As noted above, the Veteran 
served a tour in the Republic of Vietnam from July 1969 to July 
1970.  His military occupational specialty was that of a radio 
attendant.  He testified in September 2007 that he felt that 
something had been wrong with his hearing when he left Vietnam.  
He explained that he just couldn't hear the way "a normal person 
could hear" and that his family had noticed it when he came 
home.  He also testified that he has had tinnitus ever since 
Vietnam.  A VA examiner in February 2006 found that the Veteran 
did not have hearing impairment as defined by VA under 38 C.F.R. 
§ 3.385.  The examiner also found that although the Veteran's 
hearing thresholds had decreased at separation compared to 
enlistment, they were still within normal limits and therefore it 
was his opinion that it was not as least as likely as not that 
the Veteran's hearing loss and tinnitus were military related. 

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require inservice complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold requirements 
for hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect 
the auditory system and post - service test 
results meeting the criteria of 38 C.F.R. § 
3.385.  For example, if the record shows (a) 
acoustic trauma due to significant noise 
exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds 
in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing 
produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider 
whether there is a medically sound basis to 
attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

VA outpatient records show that the Veteran underwent a VA 
audiological evaluation consult in October 2007.  Unfortunately, 
the actual audiological findings are not included in these 
records so it is unclear whether his hearing impairment presently 
meets VA's definition under § 3.385; however, the audiological 
results were summarized as showing asymmetric hearing loss for 
the right ear with unilateral tinnitus and normal left ear 
hearing.  These records also show that the Veteran underwent an 
auditory brainstem response which revealed normal test results in 
the left ear, but that results could not be obtained in the right 
ear.  An audiometric re-evaluation was recommended, but there is 
no evidence regarding a reevaluation on file.  

Accordingly, so as to address all aspects of the Veteran's claims 
for service connection for tinnitus and bilateral hearing loss, 
an attempt must be made to obtain any outstanding audiological 
records from October 2007 to present, to specifically include an 
audiometric reevaluation, if performed.  38 U.S.C.A. § 5103A(c).  
Moreover, the Veteran must be afforded a new VA audiological 
examination for the purpose of clarifying whether he presently 
meets VA's definition of hearing impairment in either or both 
ears pursuant to 38 C.F.R. § 3.385 and, if so, whether there is a 
nexus between such impairment and/or tinnitus, and his active 
service, to specifically include noise exposure from gunfire in 
Vietnam.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. 

Diabetic Nephropathy with Hypertension

In a statement dated in April 2010, the Veteran asserted that his 
diabetic nephropathy was worsening and he asked that his VA 
medical records be reviewed again in support of a rating higher 
than 30 percent.  Thereafter, by way of a May 2010 supplemental 
statement of the case, the RO informed the Veteran that a rating 
greater than 30 percent was not warranted by the evidence.  
Subsequent to that notice, in an August 2010 Informal Hearing 
Presentation, the Veteran's representative requested that the 
Veteran be afforded a new VA examination in order to properly 
assess the current severity of his service-connected diabetic 
nephropathy condition with hypertension.  

In view of the Veteran's assertions that his diabetic nephropathy 
disability has worsened and considering that it has been a number 
years since he was last evaluated by VA for this disability, in 
2006, the Board agrees with the Veteran's representative's 
request that the Veteran be afforded a new VA examination.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).  This is especially so in light 
of VA outpatient treatment records showing that the Veteran was 
assessed as having chronic kidney disease, stage II (mild), in 
March 2006, and has been assessed beginning in June 2007 as 
having chronic kidney disease, stage III (moderate).  

The Board regrets that a remand of this matter will further delay 
a final decision in the claims on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA audiological 
records from October 2007 to present, to 
specifically include an audiometric 
reevaluation, if performed.  38 U.S.C.A. 
§ 5103A(c).  

2.  Following completion of the above, 
arrange for the Veteran to undergo a VA 
audiology examination to clarify whether he 
has a hearing impairment in either or both 
ears as defined by VA, see 38 C.F.R. § 3.385, 
and if so, determine whether such impairment 
as well as tinnitus are related to his period 
of active duty service.  The Veteran is 
hereby advised that failure to report for his 
scheduled VA examination, without good cause, 
may have adverse consequences on this claim.  
The examination must include audiometric 
testing and speech recognition testing using 
the Maryland CNC Test and any other testing 
deemed appropriate.  The claims file must be 
made available for review of the Veteran's 
pertinent history.  After recording and 
considering the Veteran's pre service, 
service, and post service noise exposure, the 
examiner should indicate whether it is at 
least as likely as not (a 50% degree of 
probability or higher) that any hearing 
impairment meeting the criteria under 
38 C.F.R. § 3.385 and/or tinnitus are the 
result of the Veteran's period of active 
military service, to include noise exposure 
from gunfire while serving in Vietnam from 
July 1969 to July 1970.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

3.  Arrange for the Veteran to undergo a VA 
examination in order to properly assess the 
current severity of his service-connected 
diabetic nephropathy with hypertension.  The 
Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  The claims file 
must be made available for review of the 
Veteran's pertinent history.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The examiner 
should include in the examination findings 
whether, due to the Veteran's diabetic 
nephropathy, there is constant albuminuria 
with some edema; or, definite decrease in 
kidney function; or, hypertension with 
diastolic pressure predominantly 120 or more.  
The examiner should also state whether there 
is persistent edema and albuminuria with BUN 
40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  

4.  Then readjudicate the claims for a rating 
in excess of 30 percent for service-connected 
diabetic nephropathy with hypertension and 
service connection for bilateral hearing loss 
and tinnitus.  If these claims are not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of these claims.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

